Title: To George Washington from Brigadier General William Maxwell, 15 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 15th March 1779
I have the pleasure to transmit to Your Excellency one of the latest papers from New York. I have had an account from Statten Island of several Letters being received there from Georgia mentioning many of the new Corps being kill there in a late Engagement: but I could not find that any of our friends saw the letters. They mention further that they were all lying close by their Shiping and expected to embark in a few days they hoped for new York. I hope we may soon have it confirmed. I have had a hint that they are preparing at New york for another Expedition; it cannot be more than a night one or I think I should have got it throug another channel. I think it is rather an emajinary one. I am Your Excellencys Most Obedient Humble Servant
Wm Maxwell B.G.